 575
 
 
RUSSELL NELSON
,
 
INC
.
 
 
358 NLRB No. 71
 
Russell Nelson, Inc. 
and
 
Operative Plasterers and 
Cement Masons Local Union No. 538.  
Case 
17

CA

025175
 
June
 
26
, 2012
 
SUPPLEMENTAL 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN
 
AND 
B
LOCK
 
The Acting General Counsel seeks default judgment in 
this case on the ground that the Respondent, Russell Ne
l-
son, Inc., has failed to file an answer to the compliance 
specification.  On November 2, 2011, the Board issued a 
Decision and Or
der
1
 
that, among other things, ordered 
the Respondent to make unit employees whole for any 
loss of earnings and other benefits suffered as a result of 
the Respondent

s unlawful conduct in violation of Se
c-
tion 8(a)(5) and (1).
 
A controversy having arisen ov
er the amounts due the 
discriminatees, on February 24, 2012, the Regional D
i-
rector issued a compliance specification and notice of 
hearing alleging the amount of backpay due under the 
Board

s Order and notifying the Respondent that it 
should file a timely 
answer complying with the Board

s 
Rules and Regulations.  Although service of the compl
i-
ance specification was proper, the Respondent failed to 
file an answer.
2
 
                    
 
1
 
357 NLRB 
1288
.
 
2
 
The Acting General Counsel

s motion for default judgment ind
i-
cates that the
 
compliance specification was served by certified mail on 
February 24, 2012, upon the last known address on file for the R
e-
spondent at 12120 State Line Road, #314, Leawood, Kansas, 66209.  
However, despite information on the United States Postal Service
s
 

Track and Confirm

 
system that the letter had been delivered on Fe
b-
ruary 25, 2012, the compliance specification was returned to the R
e-
gional Office on March 26, 2012, with a notification that the Respon
d-
ent was no longer located at that address and that th
e compliance spec
i-
fication could not be forwarded.  The Region unsuccessfully attempted 
to reach the Respondent by telephone to obtain current contact info
r-
mation and also unsuccessfully searched for additional contact info
r-
mation using the CLEAR database,
 
which the Region states is an online 
investigative platform designed to find personal information contained 
in public databases.  Finally, the Region reviewed the Kansas Secretary 
of State

s website and sent a letter dated March 28, 2012, with the 
complia
nce specification enclosed, to the mailing address for the R
e-
spondent listed on that website

P.O. Box 11424, Overland Park, Ka
n-
sas, 66207

noting that an answer had not been filed in response to the 
compliance 
speci
fication and extending the deadline to fil
e an answer 
to April 2, 2012.  On March 30, 2012, the letter was returned as 

und
e-
liverable.

  
Thereafter, counsel for the Acting General Counsel tra
v-
elled to the Respondent

s Leawood address to attempt personal service 
of the March 28, 2012 letter.  It wa
s discovered that the Leawood a
d-
dress was a United Parcel Service store, which provides mail boxes.  
Counsel for the Acting General Counsel attempted to leave the March 
28, 2012 letter with a staff member of the store, but was told that the 
Respondent no l
onger maintained a box at that fa
cility.
 
It is well settled that a respondent

s failure or refusal to accept cert
i-
fied mail or to provide for appropriate service cannot serve to defeat the 
On April 2, 2012, the Acting General Counsel filed 
with the Board a Motion to Transfer Proceedi
ng to Board 
and for Default Judgment, with exhibits attached.  On 
April 3 and 4, 2012, the Board issued an Order Transfe
r-
ring the Proceeding to the Board and a Notice to Show 
Cause, and a Corrected Order Transferring Proceeding to 
the Board and Notice to S
how Cause, respectively, why 
the motion should not be granted.  The Respondent failed 
to file a response.  The allegations in the motion and the 
compliance specification are therefore undisputed.
 
The National Labor Relations Board has delegated its 
authori
ty in this proceeding to a three
-
member panel.
 
Ruling on the Motion for Default Judgment
 
Section 102.56(a) of the Board

s Rules and Regul
a-
tions provides that a respondent shall file an answer 
wit
h
in 21 days from service of a compliance specific
a-
tion.  Sect
ion 102.56(c) provides that if the respondent 
fails to file an answer to the specification within the time 
prescribed by this section, the Board may, either with or 
without taking evidence in support of the allegations of 
the specification and without furt
her notice to the r
e-
spondent, find the specification to be true and enter such 
order as may be appropriate.
 
Here, according to the uncontroverted allegations of 
the motion for default judgment, the Respondent has 
failed to file an answer to the compliance 
specification.  
In the absence of good cause for the Respondent

s failure 
to file an answer, we deem the allegations in the compl
i-
ance specification to be admitted as true and grant the 
Acting General Counsel

s Motion for Default Judgment.  
Accordingly, we
 
conclude that the net backpay due the 
discriminatees is as stated in the compliance specific
a-
tion, and we will order the Respondent to pay those 
amounts, plus interest accrued to the date of payment.
 
ORDER
 
The National Labor Relations Board orders that th
e 
Respondent, Russell Nelson, Inc., Leawood, Kansas, its 
officers, agents, successors, and assigns, shall make 
whole the individuals named below, by paying them the 
amounts following their names, plus interest accrued to 
the date of payment, plus interest 
accrued to the date of 
payment, as prescribed in Ne
w Horizons
,
 
283 NLRB 
1173 (1987), computed daily as prescribed in
 
 
Kentucky
 
 
River Medical
 
 
Center
, 356 NLRB 
6
 
(2010), enf. denied 
 
 
                                 
 
purposes of the Act.  See, e.g., 
Apollo Detective, Inc.
, 358 NLRB N
o. 1, 
slip op. at 1 fn. 2 (2012)
 
(not reported in Board volumes)
;
 
I.C.E. Ele
c-
tric, Inc.
, 339 NLRB 247, 247 fn. 2 (2003), and cases cited therein.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
5
76
 
on other grounds sub nom. 
Jackson Hospital Corp. v. 
NLRB
, 647 F.3d 1137
 
(D.C. Cir. 2011), minus tax wit
h-
holdings required by Federal and State laws:
 
 
Johnson, Ron
 
$   898
 
Stegge, Gaylord
 
998
 
 
 
Thompson, Ted
 
998
 
Vosberg, Timothy
 
498
 
TOTAL:
3
 
$ 3392
 
 
                    
 
3
 
The compliance specification inadvertently lists the total of these 
sums as $3391.
 
 
